Exhibit SouthCrest Financial Group, Inc. Announces Fourth Quarter Earnings FAYETTEVILLE, GA, (February 13, 2008) – SouthCrest Financial Group, Inc. (SCSG) reported net income of $1,446,000 for the quarter ended December 31, 2007 compared to $1,493,000 for the same quarter a year ago.For the year ended December 31, 2007, net income was $6,300,000 compared to $5,774,000 for the same period in 2006.On a per share basis, results were $0.37 per share for the current quarter compared to $0.39 for the same period a year ago, and $1.60 per share for the year ended December 31, 2007 compared to $1.58 for the year ended December 31, 2006.All per share amounts are stated on a basic and fully diluted basis. Results of operations for 2006 and 2007 include the net income of Peachtree Bank and Bank of Chickamauga prospectively from their acquisition dates, which was October 31, 2006 for Peachtree Bank and July 1, 2007 for Bank of Chickamauga. Return on average assets was 0.93% for the current quarter compared to 1.12% for the same period in 2006, and 1.11% for the current year compared to 1.22% for 2006.Return on average equity was 8.05% for the quarter compared to 9.24% in 2006, and 9.04% and 10.05% for the annual periods in 2007 and 2006, respectively.For the year, the Company’s net interest margin has remained consistent with the previous year, increasing to 4.47% for 2007 from 4.46% for 2006.For the quarter, the net interest margin declined from 4.42% for 2006 to 4.23% for 2007.The primary reason for the decline relates to reductions in earning assets resulting from the acquisition of Bank of Chickamauga on July 1, 2007 as it was an all cash acquisition. Total assets at December 31, 2007 were $606.0 million compared to $544.0 million at December 31, 2006, an increase of $62.0 million due primarily to the acquisition of Bank of Chickamauga.Loans increased $38.6 million or 11.5% to $374.1 million, while deposits increased $51.3 million or 11.1% to $513.9 million.Changes in loans and deposits are primarily due to the acquisition of Bank of Chickamauga.Excluding the impact of the acquisition, loans would have grown $11.9 million and deposits would have increased by $1.6 million.In 2007, the Company’s loan growth has slowed compared to levels experienced in 2006 and 2005. At December 31, 2007, the allowance for loan losses was 1.32% of loans compared to 1.34% at December 31, 2006.Net chargeoffs were 0.15% and 0.16% of average loans for the years ended December 31, 2007 and 2006, respectively.For the three month periods, net chargeoffs were 0.40% and 0.37% of average loans for 2007 and 2006, respectively.Despite an increase in nonperforming assets at December 31, 2007, the Company’s asset quality indicators compare favorably with historical benchmarks for the industry.At December 31, 2007, nonperforming assets were $2,077,000, or 0.34% of total assets, compared to $1,700,000 or 0.31% of total assets at December 31, 2006. In a press release dated January 4, 2008, the Company announced that it declared a dividend of $0.13 per share.The dividend was paid on January 31, 2008 to shareholders of record as of January 17, 2008. About SouthCrest Financial Group, Inc. SouthCrest Financial Group, Inc. is the parent company of four bank subsidiaries operating a total of fourteen branch offices.Bank of Upson, based in Thomaston, GA, has two branches in Upson County, three branches in Meriwether County operating as Meriwether Bank & Trust, and two branches in Fayette County operating as SouthCrest Bank;The First National Bank of Polk County, based in Cedartown, GA, operates three branches in Polk County; Peachtree Bank, based in Maplesville, AL, operates two branches in Chilton County, Alabama; and Bank of Chickamauga, located in Chickamauga, Georgia, which operates two branches in Walker County, Georgia.SouthCrest is traded on the OTC-Bulletin Board under the symbol “SCSG.” Forward-Looking Statements:This release contains forward-looking statements including statements relating to present or future trends or factors generally affecting the banking industry and specifically affecting SouthCrest’s operations, markets and products. Without limiting the foregoing, the words "believes," "anticipates," "intends," "expects," or similar expressions are intended to identify forward-looking statements. These forward-looking statements involve risks and uncertainties. Actual results could differ materially from those projected for many reasons, including, without limitation, changing events and trends that have influenced SouthCrest’s assumptions, but that are beyond SouthCrest’s control. These trends and events include (i) changes in the interest rate environment which may reduce margins, (ii) not achieving expected growth, (iii) less favorable than anticipated changes in the national and local business environment and securities markets, (iv) adverse changes in the regulatory requirements affecting SouthCrest, (v) greater competitive pressures among financial institutions in SouthCrest’s markets and (vi) greater loan losses than historic levels.Additional information and other factors that could affect future financial results are included in SouthCrest’s filings with the Securities and Exchange Commission. # # # SouthCrest Financial Group, Inc. Consolidated Financial Highlights (Unaudited) QuarterEndedDecember31 YearEndedDecember31 2007 2006 % Change 2007 2006 % Change All dollars in thousands except per share data EARNINGS Net interest income $ 5,813 $ 5,245 10.8 % $ 22,552 $ 19,191 17.5 % Provision for loan losses 201 331 -39.3 % 639 839 -23.8 % Noninterest income 1,864 1,456 28.0 % 6,665 5,364 24.3 % Noninterest expense 5,428 4,189 29.6 % 19,502 15,167 28.6 % Income taxes 602 688 -12.5 % 2,776 2,775 0.0 % Net income 1,446 1,493 -3.1 % 6,300 5,774 9.1 % PER SHARE INFORMATION Earnings per share $ 0.37 $ 0.39 -5.1 % $ 1.60 $ 1.58 1.3 % Dividends per share 0.130 0.125 4.0 % 0.520 0.500 4.0 % Book value per share 18.24 17.09 6.7 % OPERATING RATIOS (1) Net interest margin 4.23 % 4.42 % 4.47 % 4.46 % Return on average assets 0.93 % 1.12 % 1.11 % 1.22 % Return on average equity 8.05 % 9.24 % 9.04 % 10.05 % Efficiency ratio 72.23 % 64.78 % 68.46 % 60.96 % Net chargeoffs / average loans 0.40 % 0.37 % 0.15 % 0.16 % AVERAGE BALANCES Loans $ 377,244 $ 320,736 17.6 % $ 350,952 $ 293,489 19.6 % Total earning assets 545,675 469,037 16.3 % 504,812 430,130 17.4 % Total assets 614,823 526,628 16.7 % 566,712 473,173 19.8 % Deposits 518,313 440,526 17.7 % 478,523 397,637 20.3 % Borrowed funds 14,321 10,598 35.1 % 10,530 12,960 -18.8 % Shareholders' equity 71,279 64,135 11.1 % 69,920 57,456 21.7 % AsofDecember31, END OF PERIOD BALANCES 2007 2006 % Change Loans $ 374,054 $ 335,452 11.5 % Reserve for loan losses 4,952 4,480 10.5 % Total earning assets 534,109 483,653 10.4 % Intangible assets 19,048 13,925 36.8 % Total assets 606,009 544,017 11.4 % Deposits 513,931 462,622 11.1 % Borrowed funds 9,610 5,945 n/m Shareholders' equity 71,721 67,555 6.2 % ASSET QUALITY (END OF PERIOD) Loans 90 days past due and still accruing $ 188 $ 1,015 Nonaccrual Loans 1,633 479 Other Real Estate Owned 256 206 Total nonperforming assets 2,077 1,700 Nonperforming assets / total assets 0.34 % 0.31 % Allowance for loan losses / total loans 1.32 % 1.34 % (1)All ratios are annualized. n/m - percentage change is not meaningful.
